IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-92,718-01 & 92,718-02


                        EX PARTE CLINTON JOHNSON, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NOS. F20-51608-N & F20-53952-N
                         IN THE 195TH DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of burglary of a building and unauthorized use of a motor vehicle

and sentenced to 18 months and 2 years’ imprisonment, respectively. Applicant filed these

applications for writs of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On May 10, 2021, the trial court entered orders designating issues. The district clerk

properly forwarded these applications to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the applications were forwarded before the trial court made findings of fact

and conclusions of law. We remand these applications to the trial court to complete its evidentiary
investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 16, 2021
Do not publish